

Exhibit 10.6



ZOE’S KITCHEN, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
 
This sets forth the Non-Employee Director Compensation Policy (the “Policy”) of
Zoe’s Kitchen, Inc., a Delaware corporation (the “Company”), as adopted by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Company (the “Board”), which shall become effective on the date of
approval of the terms thereof.
 
WHEREAS, the Company has adopted the Zoe’s Kitchen, Inc. 2014 Omnibus Incentive
Plan (the “2014 Omnibus Incentive Plan”), which provides for grants of
equity-based awards to employees, directors and other service providers of the
Company; and
 
WHEREAS, the Board has determined that it is in the best interests of the
Company to establish this Policy to set forth the compensation that will be
payable to each member of the Board who is not an employee of the Company or any
subsidiary thereof (each, an “Eligible Director”) as consideration for service
on the Board.
 
NOW, THEREFORE, the Board hereby agrees as follows:
 
1.                                      General.  The cash compensation and
restricted equity awards described in this Policy shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
Eligible Director.  The number of shares delivered under this Policy shall
reduce the aggregate number of shares available for issuance under the 2014
Omnibus Incentive Plan.  For the avoidance of doubt, any member of the Board who
is not an Eligible Director shall not be entitled to cash, equity or any other
compensation in connection with such service on the Board.
 
2.                                      Cash Compensation.
 
(a)                                 Annual Retainer.  The Chairperson of the
Board shall receive an annual cash chairperson’s retainer of $15,000 for service
on the Board, and each Eligible Director (including the Chairperson) serving as
a member of the Board shall receive an annual cash retainer of $30,000 for
service on the Board (each, an “Annual Retainer”).
 
(b)                                 Serving on a Committee.  An Eligible
Director is entitled to additional cash compensation for service on a Committee
(the “Committee Compensation”), payable as follows:
 
(i)                                     The Chairperson of the Audit Committee
shall be entitled to receive an additional annual retainer of $15,000 for such
service, and each additional member of the Audit Committee shall be entitled to
receive an additional $6,000 for such service.
 
(ii)                                  The Chairperson of the Compensation
Committee shall be entitled to receive an additional annual retainer of $15,000
for such service, and each additional member of the Compensation Committee shall
be entitled to receive an additional $4,000 for such service.
 
(iii)                               The Chairperson of the Nominating and
Corporate Governance Committee shall be entitled to receive an additional annual
retainer of $7,500 for such service, and each additional member of the
Nominating and Corporate Governance Committee shall be entitled to receive an
additional $3,000 for such service.
 
(c)                                  Payment Schedule and Prorated Compensation
for the Annual Retainer and Committee Compensation.  The Annual Retainer and
Committee Compensation for each applicable Eligible Director shall be paid by
the Company in quarterly installments in arrears following the completion of
each quarter.  Such amounts shall be paid in the calendar quarter immediately
following the quarter to which such amount relates, subject to the Eligible
Director’s continued service on the Board through the applicable quarter.  With
respect to any calendar quarter in which an Eligible Director’s service is
terminated, such Eligible Director shall be entitled to receive a prorated
portion of the Annual Retainer and Committee Compensation, as applicable, for
any partial quarter of service, payable at the time when other Eligible
Directors are entitled to receive their Annual Retainer and Committee
Compensation, as applicable.
 
(d)                                 New Directors.  In the event a new Eligible
Director is elected or appointed to the Board, such Eligible Director shall be
eligible to receive an Annual Retainer and Committee Compensation, as
applicable, as set forth in Section 2(a)-(b) herein, which amounts shall be
prorated based on the date of appointment or election and payable in accordance
with Section 2(c).
 




--------------------------------------------------------------------------------



Exhibit 10.6



3.                                      Equity Compensation.
 
(a)                                        Annual Restricted Stock Unit Award. 
Each of the Eligible Directors shall receive an annual restricted equity award
under the 2014 Omnibus Incentive Plan in the amount of $50,000, subject to a
three year vesting schedule and such equity amount to be based on the closing
price of the Company’s common stock of the date of Compensation Committee’s
approval thereof.
 
(b)                                  New Directors.  In the event a new Eligible
Director is elected or appointed to the Board, the Compensation Committee of the
Company or the Board shall have authority to determine, at its sole discretion,
such new Eligible Director’s eligibility to receive an RSU award.
 
4.                                      Expense Reimbursement.  All Eligible
Directors will be eligible to be reimbursed for reasonable out-of-pocket
expenses incurred to attend meetings of the Board or committees thereof or
otherwise performing duties consistent with service on the Board in accordance
with the Company’s expense reimbursement policy, subject to provision by any
applicable Eligible Director of documentation reasonably satisfactory to the
Company.




